   Case 3:18-bk-33229-SHB                     Doc 19 Filed 11/14/18 Entered 11/14/18 18:52:54           Desc
                                               Main Document    Page 1 of 4

                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF TENNESSEE

IN RE:                                                                 :   CASE NO: 18-33229-SHB
                                                                       :   CHAPTER: 7
                                                                       :
CHARLES RANDALL TURNER                                                 :
SHIRLEY BOB TURNER                                                     :
          Debtors                                                      :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -   ----------------------------------
MADISON REVOLVING TRUST 2017,                                          :
          Movant,                                                      :
                                                                       :   CONTESTED MATTER
vs.                                                                    :
                                                                       :
CHARLES RANDALL TURNER                                                 :
SHIRLEY BOB TURNER                                                     :
W. GREY STEED, Trustee                                                 :
          Respondents.                                                 :


              MOTION FOR RELIEF FROM AUTOMATIC STAY (REAL PROPERTY)


                     NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING


                Notice is hereby given that:


                Pursuant to E.D. Tenn. LBR 9013-1(h), the court may consider this
                matter without further notice or hearing unless a party in interest files an
                objection. If you object to the relief requested in this paper, you must file
                with the clerk of the court at U.S. Bankruptcy Court, Howard H. Baker,
                Jr. U.S. Courthouse, 800 Market Street, Suite 330, Knoxville, TN 37902
                an objection within fourteen (14) days from the date this paper was filed
                and serve a copy on the movant’s attorney, Natalie Brown, Esq., Rubin
                Lublin TN, PLLC, 119 S. Main Street, Suite 500, Memphis, TN 38103. If
                you file and serve an objection within the time permitted, the court will
                schedule a hearing and you will be notified. If you do not file an objection
                within the time permitted, the court will consider that you do not oppose
                the granting of the relief requested in this paper and may grant the relief
                requested without further notice or hearing.


                Your rights may be affected. You should read these papers carefully and
                discuss them with your attorney, if you have one in this bankruptcy case.
                If you do not have an attorney, you may wish to consult one.
  Case 3:18-bk-33229-SHB           Doc 19 Filed 11/14/18 Entered 11/14/18 18:52:54            Desc
                                    Main Document    Page 2 of 4



       Madison Revolving Trust 2017 (“Movant”) hereby moves this Court for relief from the

automatic stay, pursuant to 11 U.S.C. § 362 with respect to certain real property of the Debtors having

an address of 767 Short Bark Rd, MADISONVILLE, TN 37354 (the “Property”), for all purposes

allowed by law, the Note (defined below), the Deed of Trust (defined below), and applicable law,

including but not limited to the right to foreclose.      In further support of this Motion, Movant

respectfully states:

       1.      The Debtors have executed and delivered or are otherwise obligated with respect to that

certain promissory note in the original principal amount of $90,856.28 (the “Note”). A copy of the

Note is attached hereto as Exhibit “A”. Movant is an entity entitled to enforce the Note.

       2.      Pursuant to that certain Deed of Trust (the “Deed of Trust”), all obligations

(collectively, the “Obligations”) of the Debtors under and with respect to the Note and the Deed of

Trust are secured by the Property. A copy of the Deed of Trust is attached hereto as Exhibit “B”.

       3.      The legal description of the Property and recording information is set forth in the Deed

of Trust, a copy of which is attached hereto, and such description and information is incorporated and

made a part hereof by reference.

       4.      As of the filing of the petition(s) of the Debtors, the outstanding amount of the

Obligations was $88,111.68.

       5.      In addition to the other amounts due to Movant reflected in this Motion, as of the date

hereof, in connection with seeking the relief requested in this Motion, Movant has also incurred

$931.00 in legal fees and costs. Movant reserves all rights to seek an award or allowance of such fees

and expenses in accordance with applicable loan documents and related agreements, the Bankruptcy

Code and otherwise applicable law.

       6.      As of November 1, 2018, the Debtors have failed to make 9 payments due pursuant to

the terms of the Note.
  Case 3:18-bk-33229-SHB           Doc 19 Filed 11/14/18 Entered 11/14/18 18:52:54               Desc
                                    Main Document    Page 3 of 4

       7.       The estimated market value of the Property is $14,000.00. The basis for such valuation

is the Monroe County Tax Assessor. A copy of the valuation has been attached hereto as Exhibit “C”.

       8.       Cause exists for relief from the automatic stay for the following reasons:

                a.     Movant’s interest in the Property is not adequately protected.

                b.     Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtors have no equity in the Property;

                       and pursuant to § 362(d)(2)(B), the Property is not necessary for an effective

                       reorganization.

                WHEREFORE, Movant prays that this Court issue an Order terminating or modifying

the stay and granting the following:

       1.       Relief from the stay for all purposes allowed by law, the Note, the Deed of Trust, and

applicable law, including but not limited allowing Movant (and any successors or assigns) to proceed

under applicable non-bankruptcy law to enforce its remedies to foreclose upon and obtain possession of

the Property.

       2.       That the Order be binding and effective despite any conversion of this bankruptcy case

to a case under any other chapter of Title 11 of the United States Code.

       3.       That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.

       4.       For such other relief as the Court deems proper.



RUBIN LUBLIN TN, PLLC

/s/ Natalie Brown                                                  Date: November 14, 2018
Natalie Brown
TN BPR No. 022452
Rubin Lublin TN, PLLC
119 S. Main Street, Suite 500
Memphis, TN 38103
(877) 813-0992
nbrown@rubinlublin.com
Attorney for Creditor
  Case 3:18-bk-33229-SHB         Doc 19 Filed 11/14/18 Entered 11/14/18 18:52:54              Desc
                                  Main Document    Page 4 of 4



                                    CERTIFICATE OF SERVICE


        I, Natalie Brown of Rubin Lublin TN, PLLC certify that on the 14th day of November, 2018, I
caused a copy of the Motion for Relief from Automatic Stay (Real Property), proposed Order and
actual copies of the attachments to be filed in this proceeding by electronic means and to be served by
depositing a copy of same in the United States Mail in a properly addressed envelope with adequate
postage thereon to the said parties as follows:


Charles Randall Turner
767 Short Bark Road
Madisonville, TN 37354

Shirley Bob Turner
767 Short Bark Road
Madisonville, TN 37354

Zachary S. Burroughs, Esq.
Clark & Washington, LLC
408 S. Northshore Drive
Knoxville, TN 37919

W. Grey Steed
11167 Kingston Pike, Suite 4
Knoxville, TN 37934

Executed on 11/14/18
By:/s/ Natalie Brown
Natalie Brown
TN BPR No. 022452
Rubin Lublin TN, PLLC
119 S. Main Street, Suite 500
Memphis, TN 38103
(877) 813-0992
nbrown@rubinlublin.com
Attorney for Creditor
